      Case 4:20-cv-03939 Document 1 Filed on 11/19/20 in TXSD Page 1 of 7




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

IN THE MATTER OF THE COMPLAINT *                     CIVIL ACTION NO. 20-3939
OF OIL MOP LLC d/b/a OMI        *
ENVIRONMENTAL SOLUTIONS,        *
OWNER OF MOTORBOAT, HULL ID. *                       ADMIRALTY
NO. HK044186J808                *
PETITIONING FOR EXONERATION     *
FROM OR LIMITATION OF LIABILITY *                    Pursuant to Rule 9(h) of the
                                *                    Federal Rules of Civil Procedure
                                *
**************************

                      VERIFIED COMPLAINT AND PETITION FOR
               EXONERATION FROM OR LIMITATION OF LIABILITY

       COMES NOW OIL MOP LLC d/b/a OMI ENVIRONMENTAL SOLUTIONS, Petitioner

and Owner of the Motorboat, Hull Id. Number of HK044186J808, files this Complaint and Petition

for Exoneration From or Limitation of Liability, and would show unto this Honorable Court the

following:

                                              I.

                                        Vessel Owner

1.     Oil Mop LLC d/b/a OMI Environmental Solutions ("Oil Mop"), as owner of the Motorboat,

Hull Id. Number of HK044186J808, has brought this action for exoneration from or limitation of

liability, civil and maritime, within the meaning of 46 U.S.C. § 30501 et seq., Supplemental Rule

F of the Federal Rules of Civil Procedure, and pursuant to the Federal laws and rules governing

Admiralty and Maritime Claims.

2.     At all times pertinent hereto, Oil Mop, was and is a limited partnership organized and

existing under the law of the State of Texas. Petitioner was at all times material hereto the owner

of the Motorboat, Hull Id. Number of HK044186J808.

3.     At all times hereto the Motorboat, Hull Id. Number of HK044186J808 was an aluminum
         Case 4:20-cv-03939 Document 1 Filed on 11/19/20 in TXSD Page 2 of 7




hull motorboat, with a length of thirty feet.

4.       At all times hereto the Motorboat, Hull Id. Number of HK044186J808vessel of the United

States and was tight, staunch, strong, fully and properly manned, equipped, supplied, and in all

respects seaworthy and fit for the service in which it was engaged.

5.       Venue is proper in this Court.

                                                 II.

                                    Background/Facts/Voyage

6.       Mr. Gary Jones was injured on or about October 15, 2019 while aboard the Motorboat,

Hull Id. Number of HK044186J808, which was located in Saint Simon Sound, Georgia at the time

of the incident.

7.       At said time or place Mr. Gary Jones worked on the Motorboat, Hull Id. Number of

HK044186J808 when a battery exploded in the battery hatch of the vessel, causing Plaintiff to

allegedly suffer injuries to his foot, ankle, back, neck and other parts of his body.

8.       On information and belief, at all material times, Mr. Gary Jones was a resident of Texas.

9.       The Motorboat, Hull Id. Number of HK044186J808 has not been attached or arrested in

any suit brought in connection with a claim arising out of the aforementioned incident.

10.      Gary Jones has filed suit against Oil Mop in 125th Judicial District Court in Harris County,

Texas.

11.      The aforesaid incident and resulting loss, damage, and injury, if any, was neither caused

nor contributed to by any fault or neglect on the part of Oil Mop, nor anyone for whose acts Oil

Mop is or may be responsible. Rather, the incident was caused solely by the fault and/or neglect

of parties and/or vessels for whose actions Oil Mop is not responsible and/or by conditions for

which Oil Mop is not responsible.
       Case 4:20-cv-03939 Document 1 Filed on 11/19/20 in TXSD Page 3 of 7




12.    Oil Mop denies that it or the Motorboat, Hull Id. Number of HK044186J808, or any other

persons or property for whom or for which Oil Mop may be responsible, are liable to any extent.

Oil Mop specifically denies any and all liability for any claims for loss, damage, injury, or

destruction occasioned by or resulting from the matters and happenings recited above and aver

that it has a valid defense to any such claims. Oil Mop contests its liability for any such claims

and further avers that it is entitled to a decree exonerating it from liability.

13.    Oil Mop would further show that any and all aforementioned losses, damages, or injuries

were occasioned and incurred without fault on the part of Oil Mop and without Oil Mop’s privity

or knowledge. Should this Honorable Court, however, adjudge that Oil Mop is liable to any

extent, then Oil Mop claims the benefits of the Limitation of Liability Act, set forth in Sections

30501 through 30512 of Title 46 of the United States Code, and of all statutes amendatory thereof

and supplementary thereto.

                                                  III.

                                       Value of Vessel/Surety

14.    At the termination of the voyage aforesaid, the value of the Motorboat, Hull Id. Number of

HK044186J808 and any pending freight did not exceed Fifty-Three Thousand Dollars

($53,000.00). The Motorboat, Hull Id. Number of HK044186J808, as evidenced by the Affidavit

of Value as Exhibit “A” and Valuation Survey attached as Exhibit "B", was Fifty-Three Thousand

Dollars ($53,000.00). Oil Mop avers that the amount of the damages and/or claims herein above

described and all other possible claims against Oil Mop, and the Motorboat, Hull Id. Number of

HK044186J808 may possibly exceed the amount or value of Oil Mop’s interest in the Motorboat,

Hull Id. Number of HK044186J808 and any pending freight, the combined value of which was

Fifty-Three Thousand Dollars ($53,000.00).
      Case 4:20-cv-03939 Document 1 Filed on 11/19/20 in TXSD Page 4 of 7




15.    Oil Mop offers and files contemporaneously herewith a Stipulation of Value and Letter of

Undertaking ("LOU") for the deposit into this Honorable Court of the aggregate amount of Oil

Mop’s interest in the Motorboat, Hull Id. Number of HK044186J808 at the termination of her

voyage as aforesaid, with interest at the rate of six percent (6%) per annum from the date of the

deposit of the Surety as may be ascertained and determined to be necessary under any orders of

this Honorable Court.

16.    Oil Mop avers that there are no unsatisfied liens or claims of liens, in contract or in tort,

arising on the voyage referred to above, so far as is known to Oil Mop.

17.    Oil Mop, as owner of the Motorboat, Hull Id. Number of HK044186J808, claims

exoneration and exemption from liability for any and all claims for damages or losses occasioned

or incurred, or alleged to have been occasioned or incurred, by reason of the aforementioned

occurrence. Oil Mop further avers that it has valid defenses to the merits of any and all such

claims. Oil Mop specifically claims the benefits of the Limitation of Liability Act, as set forth in

Sections 30501 through 30512 of Title 46 of the United States Code and all statutes amendatory

thereof and supplementary thereto. Oil Mop further specifically avers that this Complaint for

Exoneration from and/or Limitation of Liability asserted herein is filed not only on its behalf, but

also on behalf of its liability underwriters, which shall be entitled to exoneration from and/or

limitation of liability to the same extent as Oil Mop, and whose liability, if any, shall accordingly

not exceed Oil Mop’s liability, if any.

                                                IV.

                                              Prayer

       WHEREFORE, PREMISES CONSIDERED, Petitioner prays as follows:

a.     That this Honorable Court enter an Order approving as to quantum, form and surety, the
      Case 4:20-cv-03939 Document 1 Filed on 11/19/20 in TXSD Page 5 of 7




Letter of Undertaking filed by Oil Mop herein in the amount of Fifty-Three Thousand Dollars

($53,000.00), with six (6%) percent per annum interest from the date of such Stipulation, pending

any appraisement as may be ordered by the Court of the amount of Oil Mop’s interest in said

vessel and its pending freight;

b.     That, upon the filing of the foregoing Security, Stipulation of Value, Letter of Undertaking,

Affidavit of Value and Valuation Survey, this Court enter an Order issuing an injunction enjoining

and restraining the commencement or prosecution of any and all actions, suits or legal proceedings

of any kind against Oil Mop and its insurers and underwriters, or against the Motorboat, Hull Id.

Number of HK044186J808 or any other property owned by Oil Mop, other than in these

proceedings;

c.     That the Court enter an Order to cause a Notice to be issued to all persons, firms and

corporations having or alleging to have claims by reasons of the matters and happenings recited

in the above and foregoing Complaint, admonishing them to appear and file their claims with the

Clerk of this Honorable Court, on or before a date to be fixed by the Court and as specified in the

Notice, or be forever barred and permanently enjoined from making and filing any such claims,

and also to answer, all and singular, the premises of this Complaint;

d.     That the Court adjudge that Oil Mop, its insurers and underwriters, and/or the Motorboat,

Hull Id. Number of HK044186J808, are not liable for any damages, demands, or claims

whatsoever in consequence of, or arising out of, or otherwise connected with the matters and

happenings recited in the above and foregoing Complaint;

e.     That, in the alternative, if this Court should adjudge that Oil Mop, or its insurers or

underwriters, are liable to any extent in the premises of the foregoing Complaint, the Court then

adjudge that the liability of Oil Mop and its insurers or underwriters shall be limited to the amount
      Case 4:20-cv-03939 Document 1 Filed on 11/19/20 in TXSD Page 6 of 7




of their interest in the Motorboat, Hull Id. Number of HK044186J808 and its pending freight, if

any, at the time of the incident aforesaid; and in such event, the amount representing the value of

Oil Mop’s interest in the Motorboat, Hull Id. Number of HK044186J808, shall be divided pro rate

among the claimants having made due proof of their respective claims; and that a decree be entered

discharging Oil Mop and its insurers or underwriters of and from any and all further liability, and

forever enjoining and restraining the filing and prosecution of any claims or suits against Oil Mop

its insurers or underwriters, in consequence of, arising out of, or connected with the matters and

happenings recited in the above and foregoing Complaint; and

f.        That Oil Mop may have such other and further relief in the premises as may be just and

proper.


                                                     Respectfully submitted,

                                                     STEPP & SULLIVAN, P.C.

                                                             Jad J. Stepp
                                                     Jad J. Stepp
                                                     State Bar No. 19169100
                                                     Fed. Bar No. 5856
                                                     Andrew Robbins
                                                     State Bar No. 24083741
                                                     Federal I.D. No. 2356878
                                                     5300 Memorial Drive, Suite 620
                                                     Houston, Texas 77007
                                                     Telephone: (713) 336-7200
                                                     Facsimile: (713) 336-7250
                                                     E-mail: jstepp@ss-pc.com
                                                     E-mail: arobbins@ss-pc.com

                                                     ATTORNEYS FOR DEFENDANT
                                                     OIL MOP LLC d/b/a OMI
                                                     ENVIRONMENTAL SOLUTIONS
      Case 4:20-cv-03939 Document 1 Filed on 11/19/20 in TXSD Page 7 of 7




                                  CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that I am a member of Stepp & Sullivan, P.C., and that a
true and correct copy of the foregoing document was served on counsel of record as noted below
on this, the 19th day of November 2020.

Via ECF
Marcus R. Spagnoletti
Eric J. Rhine
SPAGNOLETTI & CO.
401 Louisiana Street, 8th Floor
Houston, Texas 77002


                                                             /s/ Jad J. Stepp
                                                     Jad J. Stepp
